Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statements (IDS) submitted on 11/14/2019 and 03/04/2021 are in compliance// with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
5.         The drawing(s) filed on 11/14/2019 are accepted by the Examiner.

Status of Claims
6.         Claims 1-18 are pending in this application.  

Examiner’s Statement of Reasons for Allowance
7.         Claims 1-18 are allowed.

8.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a to-be-inspected image of the electrode 5slice; inputting the to-be-inspected image of the electrode slice into a pre-trained burr instance segmentation model, to obtain an inspection result for characterizing whether the electrode slice displayed in the to-be-inspected image 10of the electrode slice has a burr and a contour of the burr, wherein the burr instance segmentation model is used to characterize a corresponding relationship between the image of the electrode slice and the inspection result and the contour; and  15outputting, in response to the inspection result characterizing that the electrode slice displayed in the to-be-inspected image of the electrode slice has the burr, prompt information for characterizing that the electrode slice displayed in the to-be-inspected image of the 20electrode slice has the burr.” along with all the other limitations as required by independent claim 1.

Regarding Claim 6:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a to-be-inspected image of the electrode slice; inputting the to-be-inspected image of the electrode slice into a pre-trained burr instance segmentation model, to obtain an inspection result for characterizing whether 26INSG020.030C1PATENT the electrode slice displayed in the to-be-inspected image of the electrode slice has a burr and a contour of the burr, wherein the burr instance segmentation model is used to characterize a corresponding relationship between the image 5of the electrode slice and the inspection result and the contour; and outputting, in response to the inspection result characterizing that the electrode slice displayed in the to-be-inspected image of the electrode slice has the burr, 10prompt information for characterizing that the electrode slice displayed in the to-be-inspected image of the electrode slice has the burr..” along with all the other limitations as required by independent claim 6.

Regarding Claim 11:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“acquiring a to-be-inspected image of the electrode slice;  20inputting the to-be-inspected image of the electrode slice into a pre-trained burr instance segmentation model, to obtain an inspection result for characterizing whether the electrode slice displayed in the to-be-inspected image of the electrode slice has a burr and a contour of the burr, 25wherein the burr instance segmentation model is used to characterize a corresponding relationship between the image of the electrode slice and the inspection result and the contour; and outputting, in response to the inspection result 30characterizing that the electrode slice displayed in the to-be-inspected image of the electrode slice has the burr, prompt information for characterizing that the electrode slice displayed in the to-be-inspected image of the electrode slice has the burr.” along with all the other limitations as required by independent claim 11.

9.       It follows that claims 2-5, 7-10 and 12-18 are then inherently allowable for depending on an allowable base claim.
10.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Hojo (JP 2008-145250) discloses a burr detection method for detecting burrs generated in a processed product obtained by machining such as cutting, cutting, drilling, etc., such as a valve body for an automatic transmission of an automobile or a product obtained by milling. And a burr detector.

Jiang et al. (CN 109190636) discloses discloses a method for extracting ship target information from a remote sensing image. The method comprises marking key points and generating training samples; training the specific convolution neural network model to extract the ship target candidate region from the test image, generating the ship target key points in the candidate region, and removing the redundancy according to the position of the ship target key points to obtain the ship target image position and the ship target image key points of the test image; obtaining the position, size and heading information of the ship target according to the key point position of the ship target image. The method not only can extract the position information of the ship in the remote sensing image, but also can quickly and accurately obtain the size and heading information of each target.
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677